Citation Nr: 1106316	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-16 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for arteriosclerotic heart 
disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1969 to March 1971, including service in the Republic of 
Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in October 2006 and September 2008 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama, which denied the benefits sought on appeal.

In April 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file and has been reviewed.  At 
his hearing, the Veteran submitted additional evidence, 
accompanied by a waiver of initial RO consideration.  38 C.F.R. 
§ 20.1304(c) (2010).   

The Board notes that the RO readjudicated the Veteran's claim of 
service connection for PTSD in an April 2009 rating decision and 
classified it as a claim to reopen which would require new and 
material evidence.  However, a review of the record shows that in 
September 2008 the Veteran filed a "request for 
reconsideration" of the September 2008 rating decision denying 
service connection for PTSD, which is sufficient to constitute a 
Notice of Disagreement with that decision under 38 C.F.R. 
§ 20.201.  Therefore, the appeal before the Board is from an 
original claim denying service connection, and not from a 
subsequent claim to reopen, and the issues have been 
recharacterized accordingly.  Further, the Veteran has been 
diagnosed with this PTSD as well as depressive disorder, not 
otherwise specified.  The issue on appeal will be rephrased as 
entitlement to an acquired psychiatric condition, as opposed to 
naming only one diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  The Veteran is not prejudiced by 
this interpretation of his claim, as it is more favorable to him. 

The issues of entitlement to service connection for bilateral 
hearing loss, a skin rash, a left knee disability, a back 
disability, a right knee disability, and PTSD are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran served in the Republic of Vietnam and was, therefore, 
presumably exposed to herbicidal agents; the medical evidence of 
record shows that the Veteran is currently diagnosed with 
arteriosclerotic heart disease (coronary artery disease), a form 
of ischemic heart disease, which is associated with exposure to 
certain herbicidal agents as enumerated under 38 C.F.R. § 
3.309(e). 


CONCLUSION OF LAW

Arteriosclerotic heart disease (coronary artery disease) is 
presumed to have been incurred during active military service due 
to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  The VCAA applies to 
the instant claim.  However, inasmuch as this decision grants the 
benefit sought on appeal, there is no reason to belabor the 
impact of the VCAA on this matter; any notice error or duty to 
assist failure as to this claim is harmless.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Exposure to certain herbicide agents, including the one commonly 
referred to as Agent Orange, shall be presumed for any Veteran 
who, during active military service, served in the Republic of 
Vietnam during the Vietnam era (beginning in January 1962 and 
ending in May 1975).  38 U.S.C.A. § 1116(f).  

VA regulation 38 C.F.R. § 3.309(e) provides that presumptive 
service connection may be granted for certain diseases, if 
manifest to a compensable degree at any time after service 
separation, even if there is no record of such disease during 
service, for those Veterans who are presumed to have been exposed 
to herbicides based on their service in Vietnam.  This regulation 
was recently changed to include ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina).  See 75 Fed. Reg. 53202-216 (Aug. 31, 2010). 

Facts and Analysis

The Veteran had service in the Republic of Vietnam and is 
therefore presumed to have been exposed to herbicides, including 
Agent Orange.  38 U.S.C.A. § 1116(f).  In addition, the record 
shows that the Veteran was diagnosed as having arteriosclerotic 
heart disease (coronary artery disease) in approximately 2002 and 
underwent a coronary artery bypass grafting in November 2002.

Thus, under the most recent amendment to 38 C.F.R. § 3.309(e), 
service connection on a presumptive basis for coronary artery 
disease is warranted so long as the disease is manifest to a 
compensable degree, i.e., at least 10 percent, at any time after 
service separation. 

With respect to whether the Veteran's coronary artery disease 
manifested to a degree of 10 percent or more at any time after 
service, the Board observes that coronary artery disease is rated 
under Diagnostic Code 7005 which provides a 10 percent disability 
rating when the medical evidence shows workload of greater than 7 
METs but not greater than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when continuous 
medication is required.  38 C.F.R. § 4.104.   

The evidence of record has not been developed to fully evaluate 
the current severity of the Veteran's coronary artery disease and 
there is no evidence of record regarding the Veteran's METs on 
testing, either now or at the time of his coronary artery bypass 
graft.  However, records do show that in 2004 he was prescribed 
Prinzide, Aspirin, Atenolol, and Prinivil, and is currently 
prescribed Atenolol, Hydrochlorothiazide, and Lisinopril for his 
heart problems.  Thus the 10 percent criteria of Diagnostic Code 
7005 is met because continuous medication is required.  Id.  
Service connection under the presumptive regulations is therefore 
warranted. 


ORDER

Service connection for arteriosclerotic heart disease (coronary 
artery disease) is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


REMAND

The Veteran also seeks service connection for bilateral hearing 
loss, a skin rash, a left knee disability, a back disability, a 
right knee disability, and an acquired psychiatric condition, to 
include PTSD, depression, and alcohol dependence.  At his April 
2010 Travel Board hearing and at other times during the 
adjudication of these claims, the Veteran has stated that he is 
on disability and receives Social Security benefits.  He has also 
indicated that the disability is related to his employment by the 
railroad, raising a possibility that his benefits, including 
Social Security benefits, are administered by the Railroad 
Retirement Board.  VA has a duty to obtain relevant records held 
by other federal agencies, to include Social Security and the 
Railroad Retirement Board, when adjudicating claims of service 
connection; therefore a remand is in order.  See 38 C.F.R. § 
3.159(c)(2) (2010).  It is unclear what the medical basis is for 
the Veteran's disability benefits; therefore all claims remaining 
on appeal are included in the remand. 

With regard to the Veteran's hearing loss, the Board notes that 
he was afforded a VA examination in January 2009.  After 
reviewing the report, the Board finds the examination to be 
inadequate in that (a) the examiner noted that because 
audiometric testing was not performed at service separation, it 
is difficult to determine if hearing loss was present at that 
time; and (b) the examiner stated that tinnitus was more likely 
than not the result of military noise exposure, but hearing loss 
was not the result of military noise exposure.  Once VA has 
provided a VA examination, it is required to provide an adequate 
one, regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  A new VA examination which adequately addresses 
these deficiencies and the lay evidence regarding difficulty 
hearing after service separation is required.   

With regard to the Veteran's psychiatric disorder, the Board 
notes that the current claim of service connection is for PTSD, 
although the Veteran also has been diagnosed with Depressive 
Disorder, NOS, and Alcohol Dependence which may be related to or 
aggravated by his PTSD.  However, none of the stressor incidents 
cited by the Veteran has been verified and he has not been 
afforded an examination.  With regard to the stressor incidents, 
inasmuch as the Veteran has shown some uncertainty over the name 
of his friend injured by the booby-trap, an effort should be made 
to obtain the unit history in order to verify the event, 
regardless of the individual involved.  

In addition, VA regulations were recently amended with regard to 
PTSD during the pendency of this appeal.  Prior to July 13, 2010, 
service connection for PTSD required: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and, (3) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2010), effective prior to July 13, 2010.  
However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was 
amended to include a new paragraph (f)(3) that reads as follows, 
in pertinent part:

(f)(3) If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and the Veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010). 

The provisions of this amendment apply to the Veteran's claim.  
In his oral and written statements in support of his claim, the 
Veteran has described several alleged stressful events, 
including:  (1) being scared his entire time while handling the 
60-caliber machine gun when stationed in the Republic of Vietnam; 
(2) taking repeated mortar and rocket fire from the enemy which 
resulted in many fellow servicemen being injured or killed; and, 
(3) walking a trail while on patrol in Quang Tri province when a 
friend triggered a booby trap which severely wounded him.  These 
stressors are all related to the Veteran's fear of hostile 
military or terrorist activity.  These stressors are also 
consistent with the places, types, and circumstances of the 
Veteran's active military service.  Specifically, the Veteran's 
service personnel records corroborate that his military 
occupational specialty (MOS) was that of a machine gunner in the 
Marine Corps and he had service in the Republic of Vietnam during 
the Vietnam era.

The new PTSD regulations state that, before a claim can be 
granted, a VA psychiatrist or psychologist must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the symptoms are related to the claimed stressor.  While a 
VA treating psychologist did diagnose PTSD, it does not appear 
that the assessment satisfied all the requirements of the new 
regulation, and the Veteran has not been afforded a VA 
examination in conjunction with his claim.  Therefore, such an 
examination must be administered prior to Board consideration of 
his claim for service connection for an acquired psychiatric 
disorder, including PTSD, depressive disorder, NOS, and alcohol 
dependence, to include as secondary to PTSD.  See 38 C.F.R. § 
3.304(f), effective on and after July 13, 2010.




Accordingly, the case is REMANDED for the following action:

1. The RO should ascertain from the Veteran 
whether his disability benefits are received 
from the Railroad Retirement Board, the 
Social Security Administration, or some other 
source.  The RO should then take whatever 
steps are necessary to obtain copies of the 
file regarding the Veteran's claim for 
disability benefits from the specific agency, 
to include copies of the decision itself as 
well as copies of the medical evidence on 
which the decision was based.  All attempts 
to obtain these records should be documented.  
Should the RO be advised that these records 
are unavailable or no longer exist and that 
further attempts to obtain the records would 
be futile, this information should be 
documented for the file, and the Veteran and 
his representative notified in accordance 
with 38 C.F.R. § 3.159(e).

The RO should also obtain copies of all 
recent VA treatment records and associate 
them with the claims file.

2. The RO should ask the Veteran to clarify, 
to the extent possible, a two-month time 
frame for the stressor incident in which his 
friend was seriously injured after triggering 
a booby trap.  The RO should then either 
request a copy of the Veteran's unit history 
or submit that information to the appropriate 
custodian of records for verification against 
the unit history.

3. Then, schedule the Veteran for an 
examination to ascertain the nature and 
etiology of any current psychiatric 
disability, including specifically, an 
assessment as to whether any current 
disability is etiologically related to 
service.  The claims file and a copy of this 
Remand must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  The examination report must 
indicate that the claims file was reviewed in 
conjunction with the examination.  All 
psychological testing, to include the Miller 
Forensic Assessment of Symptoms Test, deemed 
necessary should be accomplished.

For each psychiatric disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that it is causally or etiologically 
related to the Veteran's period of active 
service, to include the Veteran's purported 
in-service stressor events, including but not 
limited to witnessing the wounding and deaths 
of others during mortar attacks on the base 
camp and witnessing the wounding of a friend 
who triggered a booby trap while on patrol.  
The examiner must specifically determine 
whether he currently suffers from PTSD in 
accordance with DSM-IV and whether the 
claimed stressor is adequate to support such 
a diagnosis.  

The examiner should reconcile any opinion 
with any contradictory evidence of record.  A 
complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

4. Afford the Veteran an appropriate VA 
audiological examination to determine whether 
it is at least as likely as not that his 
current bilateral hearing loss disability was 
incurred in or aggravated by his military 
service, to include hazardous noise exposure 
therein.  

The examiner is asked to address the 
Veteran's testimony at hearing and other 
statements, along with those of his wife, 
that he began to notice problems with his 
hearing in the 1970s.

The examiner should provide the 
rationale for any opinion(s) rendered.  
If the examiner cannot provide the requested 
opinion without resorting to speculation, he 
or she should expressly indicate this and 
provide a supporting rationale as to why an 
opinion cannot be made without resorting to 
speculation.  A copy of the claims file (to 
include this remand) should be provided to 
the examiner for review.

5. Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims.  If any aspect of the 
decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


